United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.L. Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Cleveland, OH,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2170
Issued: June 10, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 24, 2010 appellant, through her representative, filed a timely appeal from a
July 21, 2010 merit decision of the Office of Workers’ Compensation Programs. Pursuant to the
Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
occupational disease in the performance of duty.
FACTUAL HISTORY
On January 6, 2010 appellant, then a 52-year-old modified mail processing clerk, filed an
occupational disease claim alleging that she sustained a herniated cervical intervertebral disc and
1

5 U.S.C. § 8101 et seq.

cervicalgia due to repetitive strain. She became aware of her condition on February 22, 2008 and
its relationship to her employment on November 30, 2009. Appellant did not stop work.2 The
employing establishment controverted her claim on the grounds that she did not furnish medical
evidence supporting a work-related injury.
In a statement dated January 4, 2010, appellant detailed that she was with the employing
establishment for almost 22 years, primarily as a mail carrier and distribution clerk. Her various
duties included casing, sorting and stamping mail, performing computer-oriented tasks and
scanning with a three-pound handheld device for 40 hours each week. As use of the scanner
bothered her neck, shoulders and arms, appellant eventually worked with restrictions. She was
diagnosed with carpal tunnel syndrome in October 2007, having experienced pain and tingling in
both hands. Appellant was later advised by her physician that these symptoms may have
emanated from a neck problem.
The Office informed appellant on January 15, 2010 that additional evidence was needed
to establish her claim. It gave her 30 days to submit medical reports describing the history of
injury, examination findings, diagnosis and course of treatment as well as offering a physician’s
reasoned opinion as to how employment factors caused or aggravated the injury.
Appellant provided medical evidence that included a January 1, 1994 work status note
from Dr. John Thompson, an internist, who excused her from work on January 3, 1994 due to
torticollis. In a November 30, 2009 treatment record, Dr. Atanase Craciun, a Board-certified
neurologist, diagnosed cervical pain, cervalgia and a herniated cervical disc. He referred
appellant for physical therapy. January 27, 2004 medical forms from Dr. Daniel A. Breitenbach,
an internist, stated that appellant sustained right and left shoulder strains on December 10, 1999
and December 9, 2003, respectively. Dr. Breitenbach also listed appellant’s work restrictions.
By decision dated February 16, 2010, the Office denied appellant’s claim, finding the
medical evidence insufficient to demonstrate that employment factors caused or contributed to
her condition.
Appellant continued submitting evidence. In a December 13, 2003 narrative statement,
she stated that she began casing mail in December 1999, which entailed repetitive reaching and
grasping laterally and above her head. This led to shoulder and neck discomfort and eventually
spasms by December 2003. Appellant also submitted additional medical evidence. In a
February 17, 1998 emergency report from Dr. Peter King, a Board-certified emergency
physician, she presented with right shoulder and posterior neck pain that was exacerbated by
mail casing. She explained that this work activity involved constant back-and-forth arm
movement. Dr. King noted her history of torticollis, trapezius and lower back pain and
radiculitis. On palpation, he observed soreness and spasms along the margin of the right
trapezius muscle and diagnosed chronic trapezius myositis.
An October 6, 2008 magnetic resonance imaging (MRI) scan report from Dr. Lisa
Majeski, a diagnostic radiologist, revealed canal stenosis of the C5-6 and C6-7 vertebrae
2

Appellant previously filed claims concerning shoulder and other injuries. These other claims are not before the
Board on the present appeal.

2

resulting from diffuse disc bulging, end plate degenerative changes and facet hypertrophy. A
January 7, 2010 MRI scan report from Dr. Manzoor Ahmed, a Board-certified diagnostic
radiologist, exhibited cervical spondylosis, moderate disc osteophyte hypertrophic change and
mild canal encroachment without gross spinal cord compression or foraminal encroachment.
In February 26 and May 10, 2010 duty status reports, Dr. Craciun remarked that appellant
sustained bilateral wrist and neck symptoms on February 22, 2009.
Appellant requested a telephonic hearing, which was held on June 1, 2010. At the
hearing, she testified that she manually stamped the contents of four to eight trays, which ranged
between 800 to 1,000 pieces of mail, each shift since October 2009. Appellant recalled that she
was stamping mail on November 30, 2009 when she was unable to move her neck due to pain.
Prior to stamping, she routinely carried 35- to 75-pound mailbags and cased mail, both of which
contributed to occasional neck problems.
Evidence submitted after the hearing included a November 30, 2009 report from
Dr. Craciun, noting that appellant complained of bilateral arm numbness and tingling since
March 2006. Appellant worked for the employing establishment for many years and experienced
issues with her right shoulder and neck. An MRI scan in 2008 indicated moderate C6 and C7
deterioration and bulging. Dr. Craciun examined appellant and observed an ill-defined pinprick
level at the C4-5 vertebrae. He diagnosed bilateral cervical radiculopathy and degenerative joint
disease.
A November 30, 2009 cervical x-ray report by Dr. George Belhobek, a Board-certified
diagnostic radiologist, showed C5-6 and C6-7 disc space narrowing with osteophyte formation, a
finding consistent with degenerative disc disease. A January 7, 2010 three-phase bone scan
report from Dr. Steve S. Huang, a Board-certified nuclear physician, exhibited likely
degenerative changes at the C5-6 junction and C2 spinous process.
In a January 15, 2010 report, Dr. Craciun noted that January 7, 2010 MRI scan and bone
scans demonstrated clear C5-6 and C6-7 degenerative changes, osteophytes and foraminal
stenosis. On physical examination, he observed a mild, ill-defined C4-5 sensory pinprick level.
Dr. Craciun assessed bilateral cervical radiculopathy and moderate cervical canal stenosis.3 He
added in a January 15, 2010 duty status report that appellant could resume restricted duty
effective January 15, 2010.
On July 21, 2010 an Office hearing representative affirmed the February 16, 2010
decision.
LEGAL PRECEDENT
An employee seeking benefits under the Act has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of the Act, that the claim was timely filed within the applicable time
limitation period of the Act, that an injury was sustained in the performance of duty as alleged
3

Dr. Craciun subsequently restated his findings in a May 10, 2010 report.

3

and that any disabilities and/or specific conditions for which compensation is claimed are
causally related to the employment injury.4 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.5
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.6 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.7
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.8
ANALYSIS
The evidence supports that appellant regularly stamped mail in her recent position and
previously carried mailbags and cased mail. The record also contains firm medical diagnoses of
cervical radiculopathy, canal stenosis and degenerative joint disease. Nevertheless, appellant did
not submit sufficient medical evidence demonstrating that the described employment factors
caused or contributed to her neck condition.
In a November 30, 2009 report, Dr. Craciun related that appellant experienced neck
problems while working for the employing establishment. After reviewing radiological findings
and conducting a physical examination, he diagnosed bilateral cervical radiculopathy and
degenerative joint disease. Dr. Craciun, however, failed to provide any medical rationale
explaining how stamping, casing or carrying a mailbag pathophysiologically caused appellant’s
condition.9 He only mentioned that she sustained cervical injuries while she was federally
4

Elaine Pendleton, 40 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

See S.P., 59 ECAB 184, 188 (2007).

7

See R.R., Docket No. 08-2010 (issued April 3, 2009); Roy L. Humphrey, 57 ECAB 238, 241 (2005).

8

I.J., 59 ECAB 408, 415 (2008); Woodhams, supra note 5, at 352.

9

Joan R. Donovan, 54 ECAB 615, 621 (2003); Ern Reynolds, 45 ECAB 690, 696 (1994).

4

employed. A medical opinion not fortified by medical rationale is of diminished probative value.10
Moreover, while Dr. Craciun appeared to attribute appellant’s condition to her employment, he
did not specify any of the contributing work factors.11 The rest of his reports for the period
January 15 to May 10, 2010 were of diminished probative value because they did not offer any
opinion regarding the cause of injury.12
Dr. King stated in a February 17, 1998 report that appellant’s posterior neck pain was
aggravated by mail casing at work, which involved tedious arm movement. He also pointed out
appellant’s prior history of torticollis and radiculitis. Still, Dr. King did not fortify his opinion
with medical rationale describing how this activity resulted in a neck injury.13 Finally, the
various diagnostic reports and medical notes furnished by Drs. Ahmed, Belhobek, Breitenbach,
Huang, Majeski and Thompson are of limited probative weight because none provide any
opinion on causal relationship.
Appellant’s counsel contends on appeal that the July 21, 2010 decision was contrary to
fact and law. As noted, the medical evidence did not sufficiently explain how employment
factors caused or aggravated her claimed cervical conditions. In the absence of well-reasoned
medical opinion explaining this relationship, appellant failed to meet her burden.
CONCLUSION
The Board finds that appellant failed to establish that she sustained an occupational
disease in the performance of duty.

10

George Randolph Taylor, 6 ECAB 986, 988 (1954) (a medical opinion not fortified by medical rationale is of little
probative value).
11

See John W. Montoya, 54 ECAB 306, 309 (2003) (a physician’s opinion must discuss whether the employment
incident described by the claimant caused or contributed to diagnosed medical condition).
12

J.F., Docket No. 09-1061 (issued November 17, 2009); S.E., Docket No. 08-2214 (issued May 6, 2009). The
Board notes that Dr. Craciun’s duty status reports indicated that appellant’s condition developed on February 22,
2009 during a single workday or shift rather than over a period of time. This reasoning is more consistent with a
claim for traumatic injury than one for occupational disease. See 20 C.F.R. § 10.5(q) and (ee).
13

The Board notes that Dr. King’s report preceded appellant’s present claim by over a decade. See Conard
Hightower, 54 ECAB 796 (2003) (contemporaneous evidence is entitled to greater probative value).

5

ORDER
IT IS HEREBY ORDERED THAT the July 21, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 10, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

